DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim for benefit of U.S. Provisional Patent Application No. 62/288,342, filed January 28th, 2016, has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 was filed after the mailing date of the Non-Final Rejection on 03/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Citation of Relevant Prior Art
U.S. 2014/0034626, 08/05/2013, Illston et al. See paragraphs [0009]-[0014], [0024], and [0053]-[0054]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of Buller (U.S. 2017/0165754, relying on the provisional date of 12/10/2015). 

Regarding Claim 1, Burris teaches a method of additive manufacturing (abstract). Burris teaches distributing a layer of granular material (paragraph [0070]). 
With respect to the limitation of “sequentially dwelling, by an energy beam, on each section of a plurality of sections of the layer, directing, via an energy patterning unit while the energy beam dwells on a first section of the plurality of sections”, the examiner notes that per the instant specification the energy patterning unit should be capable of receiving or generating the single beam and transfer a two-dimensional pattern to the beam and may reject the unused energy not in the pattern (paragraph [0031]), a beam may be patterned by the energy patterning unit (paragraph [0033]), and may include static or dynamic energy patterning elements of which can block photon, electron, or ion beams (paragraph [0042]). To this, the examiner now looks to Burris of which teaches a processor of which is capable of intermittently powering one or more discrete laser 

“For example, in this variation, the apparatus 100 can further include an image sensor arranged within the build chamber 110 and configured to output a digital image of a laser sintering site over the build platform 112. In this example , the processor 190 can control a shutter speed of the image sensor, correlate a light intensity of a pixel within the digital image with a temperature at the laser sintering site, and regulate a power output of the first laser diode 171 based on the temperature at the laser sintering site….The processor 190 can also correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the laser sintering site) and regulate one or more operating parameters of multiple laser diodes simultaneously and accordingly” (paragraph [0069]).

Thus, while Burris does not recite a sequential dwelling by an energy beam on each section of a plurality of sections of a layer, like the applicant, this feature must exist for material fusion to occur.
In addition to, or alternatively, Burris teaches Blocks, of which can control a corresponding laser diode to generate first and second beams of first and second wavelengths respectively, of which can be attuned to destructive wavelengths with respect to one another (paragraph [0094]. Further Burris teaches the use of a flattop refractive beam shaper of which can additionally or alternatively transform a circular energy beam into a square or rectangular energy beam (paragraph [0095]). 
Thus, the examiner asserts that the apparatus of Burris, of which includes among other components a processor, a gantry system, arrays of laser diodes, blocks, and a flattop refractive beam shaper, is capable of generating a single beam, transferring a two dimensional pattern to the beam, can reject unused energy not in the pattern, pattern the beam via X-Y coordinates, and includes both static and dynamic energy patterning elements. Therefore, the processor, gantry system, and laser diodes of Burris is considered to read upon the limitation of an energy patterning unit. 
Continuing, Burris teaches directing, while the energy beam dwells on a first section of the plurality of sections (paragraph [0078]), a first radiant energy of the energy beam (e.g., a first laser optic 141) at a first portion of a first section (paragraph [0017]) such that the first portion has a first two-dimensional pattern determined by an energy patterning unit (paragraph [0068]). 
With respect to the limitation of “rejecting, by the energy patterning unit during the directing of the first radiant energy, selected radiant energy of the energy beam that is not within the first two-dimensional pattern”, the examiner points out that the invention of Burris is capable of performing this action in multiple ways using the aforementioned aspects of the disclosure such as destructive interference and/or blocks/flattop refractive beam shapers (paragraphs [0094]-[0095]). Specifically with respect to this limitation, Burris teaches taking a circular beam and transforming it into a square or rectangular beam (paragraph [0095]) reads upon this limitation since within this scenario, selected radiant energy of the circular beam that is not within the two dimensional pattern of a square or rectangle is being rejected. 
Continuing, Burris teaches amalgamating, by the first radiant energy while the energy beam dwells on a first section, all granules of a granular material that correspond to a first portion (paragraph [0070]; [0078]). Burris teaches lowering, while the energy beam dwells on a first section the rate at which heat leaves the first portion after the amalgamating by directing a second radiant energy of the energy beam at a second portion, adjacent to the first portion, of the section (paragraph [0071]; [0078]). 
With respect to the feature of “the second portion has a second two-dimensional pattern determined by the energy patterning unit that is different in shape from the first two dimensional pattern”, the examiner points to paragraph [0078] of which states “…Block S120 can project a single (second) energy beam toward a particular area of the layer of powdered material corresponding to a previously-melted volume of material, the single energy beam focus over a substantially large area (e.g., larger than a focus area of the first energy beam)…”. Thus, Burris teaches the second portion having a second two-dimensional pattern determined by an energy patterning unit that is different in size and shape (e.g., larger) from the first two dimensional pattern. 
With respect to the feature of “the second radiant energy is insufficient to amalgamate any granules of the granular material that correspond to the second portion”, the examiner notes that Burris teaches the second radiant energy being used to anneal the then amalgamated portion to relieve imparted stresses from the amalgamation process (paragraph [0072]). Thus, the second radiant energy clearly would be insufficient to amalgamate any granules of the granular material as doing so would obviate the intended purpose of the second radiant energy. Additionally, Burris teaches the second radiant energy being at a temperature below the point at which amalgamation would begin (paragraph [0078]). 
However, Burris does not teach the dwelling comprising holding the energy beam motionless on each section for a selected interval of time. 
Buller teaches a three-dimensional printing apparatus using granular material (abstract). Buller teaches dwelling comprising holding an energy beam motionless on a section for a selected interval of time (paragraphs [0011], [0014], [0019]-[0020]). Buller teaches this feature, in part, facilitates the generation of 3D objected with a reduced degree of deformation (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burris with the concepts of Buller with the motivation of reducing deformation. 
Regarding Claim 2, Burris teaches directing a first radiant energy at a first portion for a first period of time while the energy beam dwells on a first section and directing a second radiant energy at a second portion for a second period of time while the energy beam dwells on a first section (paragraph [0075], [0078]; Figure 8). 
Regarding Claim 3, Burris teaches wherein the first period of time and the second period of time are equal in length (paragraph [0081]). 
Regarding Claim 4, Burris teaches the first period of time and the second period of time beginning at the same time (paragraph [0081]). 
Regarding Claim 5, Burris teaches the first period of time and the second period of time ending at the same time (paragraph [0081]). 
Regarding Claim 7, Burris teaches the amalgamating comprising heating, by the first radiant energy, all granules of the granular material that correspond to the first portion to at least a melting point thereof (paragraphs [0070], [0073], and [0076]). 
Regarding Claim 8, Burris teaches generating, by a diode array, the energy beam (paragraph [0019]). 
Regarding Claim 9, Burris teaches the first radiant energy being the energy beam proceeding to the first portion unmasked by the energy patterning unit (paragraph [0070]). 
Regarding Claim 22, Burris teaches a method of additive manufacturing (abstract). Burris teaches distributing a layer of granular material (paragraph [0070]). 
With respect to the limitation of “sequentially dwelling, by an energy beam, on each section of a plurality of sections of the layer, directing, via an energy patterning unit while the energy beam dwells on a first section of the plurality of sections”, the examiner notes that per the instant specification the energy patterning unit should be capable of receiving or generating the single beam and transfer a two-dimensional pattern to the beam and may reject the unused energy not in the pattern (paragraph [0031]), a beam may be patterned by the energy patterning unit (paragraph [0033]), and may include static or dynamic energy patterning elements of which can block photon, electron, or ion beams (paragraph [0042]). To this, the examiner now looks to Burris of which teaches a processor of which is capable of intermittently powering one or more discrete laser diodes under various power and energy densities to selectively preheat (an action that would explicitly require a dwelling period), fuse, and/or anneal (an action that would explicitly require a dwelling period) particular areas of a dispensed layer material (paragraph [0068]). Burris teaches the processer can step through lines of a machine tool program for each specified X-Y coordinate (paragraph [0068]). Burris teaches the processor can set the laser diodes to operate at particular wavelengths to limit fringe effects via destructive interference patterns (paragraph [0046]). Furthermore, Burris teaches:

“For example, in this variation, the apparatus 100 can further include an image sensor arranged within the build chamber 110 and configured to output a digital image of a laser sintering site over the build platform 112. In this example , the processor 190 can control a shutter speed of the image sensor, correlate a light intensity of a pixel within the digital image with a temperature at the laser sintering site, and regulate a power output of the first laser diode 171 based on the temperature at the laser sintering site….The processor 190 can also correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the laser sintering site) and regulate one or more operating parameters of multiple laser diodes simultaneously and accordingly” (paragraph [0069]). 

Thus, while Burris does not recite a sequential dwelling by an energy beam on each section of a plurality of sections of a layer, like the applicant, this feature must exist for material fusion to occur.
In addition to, or alternatively, Burris teaches Blocks, of which can control a corresponding laser diode to generate first and second beams of first and second wavelengths respectively, of which can be attuned to destructive wavelengths with respect to one another (paragraph [0094]. Further Burris teaches the use of a flattop refractive beam shaper of which can additionally or alternatively transform a circular energy beam into a square or rectangular energy beam (paragraph [0095]). 
Thus, the examiner asserts that the apparatus of Burris, of which includes among other components a processor, a gantry system, arrays of laser diodes, blocks, and a flattop refractive beam shaper, is capable of generating a single beam, transferring a two dimensional pattern to the beam, can reject unused energy not in the pattern, pattern the beam via X-Y coordinates, and includes both static and dynamic energy patterning elements. Therefore, the processor, gantry system, and laser diodes of Burris is considered to read upon the limitation of an energy patterning unit. 
Continuing, Burris teaches directing, while the energy beam dwells on a first section of the plurality of sections (paragraph [0078]), a first radiant energy of the energy beam (e.g., a first laser optic 141) at a first portion of a first section (paragraph [0017]) such that the first portion has a first two-dimensional pattern determined by an energy patterning unit (paragraph [0068]). Burris teaches amalgamating, by the first radiant energy while the energy beam dwells on a first section, all granules of a granular material that correspond to a first portion (paragraph [0070]; [0078]). 
Burris teaches directing, via the energy patterning unit while the energy beam dwells on the first section, a second radiant energy of the energy beam at a second portion of the first section (paragraphs [0078], and [0097]). 
With respect to the feature of “the second radiant energy is different in intensity from the first radiant energy”, the examiner notes that Burris teaches the second radiant energy being used to anneal the then amalgamated portion to relieve imparted stresses from the amalgamation process (paragraph [0072]). Thus, the second radiant energy clearly would be at a different intensity than the first radiant energy since, hypothetically, if it were the same the annealing process would be obviated. 
With respect to the feature of “the second portion has a second two-dimensional pattern determined by the energy patterning unit that is different in shape from the first two dimensional pattern”, the examiner points to paragraph [0078] of which states “…Block S120 can project a single (second) energy beam toward a particular area of the layer of powdered material corresponding to a previously-melted volume of material, the single energy beam focus over a substantially large area (e.g., larger than a focus area of the first energy beam)…”. Thus, Burris teaches the second portion having a second two-dimensional pattern determined by an energy patterning unit that is different in size and shape (e.g., larger) from the first two dimensional pattern. 
However, Burris does not teach the dwelling comprising holding the energy beam motionless on each section for a selected interval of time. 
Buller teaches a three-dimensional printing apparatus using granular material (abstract). Buller teaches dwelling comprising holding an energy beam motionless on a section for a selected interval of time (paragraphs [0011], [0014], [0019]-[0020]). Buller teaches this feature, in part, facilitates the generation of 3D objected with a reduced degree of deformation (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burris with the concepts of Buller with the motivation of reducing deformation. 
Regarding Claim 23, Burris teaches at least one of a first or second radiant energy being spatially modulated while the energy beam dwells on a first section (paragraph [0093]). 
Regarding Claim 24, Burris teaches at least one of a first or second radiant energy being temporally modulated (e.g., changed with respect to time) while the energy beam dwells on the first section (paragraph [0069]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of Buller (U.S. 2017/0165754, relying on the provisional date of 12/10/2015) as applied to claim 1 above, and further in view of Buller (U.S. 2015/0367415, previously cited). 

Regarding Claim 6, Burris in view of Buller (‘754) are relied upon for the reasons given above in addressing Claim 1, however both Burris and Buller are silent to the second period of time extending longer than the first period of time. 
Buller (‘415) teaches a method an additive manufacturing method (abstract) comprising the steps of distributing layers of granular material (paragraph [0007]), directing a first radiant energy at a first portion of a layer and amalgamating that portion (paragraph [0007]), and directing a second radiant energy at a second portion at a temperature insufficient to amalgamate any granules of the granular material corresponding to the second portion (paragraph [0009]). With respect to the instant claim, Buller (‘415) teaches the use of primary and complementary energy sources, with the primary energy source being the energy source that amalgamates granules, whereas the complementary energy source being the energy source that is at a reduced intensity that is not intended to amalgamate granules (paragraph [0392]). Buller (‘415) teaches the first period of time the primary energy source is used as being for a duration of time on the order of a few microsecond (paragraph [0394]). Further, Buller (‘415) teaches the complimentary energy source being used for a duration of time that extends longer than the first period of time, e.g., a time period of 10-60 milliseconds (paragraph [0394]). Buller (‘415) teaches this methodology, in part, allows for reduction in thermal stresses within the workpiece and avoided deformation and warp (paragraph [0394]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burris with the concepts of Buller (‘754), and Buller (‘415) with the motivation of reducing residual stresses within a workpiece and avoiding deformation and warp. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of Buller (U.S. 2017/0165754, relying on the provisional date of 12/10/2015) as applied to claim 1 above, and further in view of El-Dasher (U.S. 2014/0252687, previously cited). 

Regarding Claim 10, Burris in view of Buller are relied upon for the reasons given above in addressing Claim 1. However, both Burris and Buller are silent to the second radiant energy being the energy beam proceeding to the second portion after the energy beam is partially masked by an energy patterning unit to reduce an intensity thereof. 
El-Dasher teaches a system and method for high powdered diode based additive manufacturing (abstract). With respect to the instant claim El-Dasher teaches a mask comprised of a liquid crystal module and a polarizing mirror (transmissive and reflective light valve) that partially masks the energy beam from a diode array (paragraph [0022]; Figure 2). El-Dasher teaches this feature, in part, allows for the correct amount of optical energy for a controlled melt or sintering (paragraph [0028; Figure 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mask taught by El-Dasher with the second energy beam having a lower energy than the first energy beam disclosed by Burris with the motivation of controlling the mask such that the material receives the correct amount of optical energy. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of Benda (U.S. Patent No. 5,508,489, previously cited), and Buller (U.S. 2017/0165754, relying on the provisional date of 12/10/2015).

Regarding Claim 11, Burris teaches a method of additive manufacturing (abstract). Burris teaches distributing a layer of granular material (paragraph [0070]). 
With respect to the limitation of “sequentially dwelling, by an energy beam, on each section of a plurality of sections of the layer, directing, via an energy patterning unit while the energy beam dwells on a first section of the plurality of sections”, the examiner notes that per the instant specification the energy patterning unit should be capable of receiving or generating the single beam and transfer a two-dimensional pattern to the beam and may reject the unused energy not in the pattern (paragraph [0031]), a beam may be patterned by the energy patterning unit (paragraph [0033]), and may include static or dynamic energy patterning elements of which can block photon, electron, or ion beams (paragraph [0042]). To this, the examiner now looks to Burris of which teaches a processor of which is capable of intermittently powering one or more discrete laser diodes under various power and energy densities to selectively preheat (an action that would explicitly require a dwelling period), fuse, and/or anneal (an action that would explicitly require a dwelling period) particular areas of a dispensed layer material (paragraph [0068]). Burris teaches the processer can step through lines of a machine tool program for each specified X-Y coordinate (paragraph [0068]). Burris teaches the processor can set the laser diodes to operate at particular wavelengths to limit fringe effects via destructive interference patterns (paragraph [0046]). Furthermore, Burris teaches:

“For example, in this variation, the apparatus 100 can further include an image sensor arranged within the build chamber 110 and configured to output a digital image of a laser sintering site over the build platform 112. In this example , the processor 190 can control a shutter speed of the image sensor, correlate a light intensity of a pixel within the digital image with a temperature at the laser sintering site, and regulate a power output of the first laser diode 171 based on the temperature at the laser sintering site….The processor 190 can also correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the laser sintering site) and regulate one or more operating parameters of multiple laser diodes simultaneously and accordingly” (paragraph [0069]).

Thus, while Burris does not recite a sequential dwelling by an energy beam on each section of a plurality of sections of a layer, like the applicant, this feature must exist for material fusion to occur.
In addition to, or alternatively, Burris teaches Blocks, of which can control a corresponding laser diode to generate first and second beams of first and second wavelengths respectively, of which can be attuned to destructive wavelengths with respect to one another (paragraph [0094]. Further Burris teaches the use of a flattop refractive beam shaper of which can additionally or alternatively transform a circular energy beam into a square or rectangular energy beam (paragraph [0095]). 
Thus, the examiner asserts that the apparatus of Burris, of which includes among other components a processor, a gantry system, arrays of laser diodes, blocks, and a flattop refractive beam shaper, is capable of generating a single beam, transferring a two dimensional pattern to the beam, can reject unused energy not in the pattern, pattern the beam via X-Y coordinates, and includes both static and dynamic energy patterning elements. Therefore, the processor, gantry system, and laser diodes of Burris is considered to read upon the limitation of an energy patterning unit. 
Continuing, Burris teaches directing, while the energy beam dwells on a first section of the plurality of sections (paragraph [0078]), a first radiant energy of the energy beam (e.g., a first laser optic 141) at a first portion of a first section (paragraph [0017]) such that the first portion has a first two-dimensional pattern determined by an energy patterning unit (paragraph [0068]). 
With respect to the limitation of “rejecting, by the energy patterning unit during the directing of the first radiant energy, selected radiant energy of the energy beam that is not within the first two-dimensional pattern”, the examiner points out that the invention of Burris is capable of performing this action in multiple ways using the aforementioned aspects of the disclosure such as destructive interference and/or blocks/flattop refractive beam shapers (paragraphs [0094]-[0095]). Specifically with respect to this limitation, Burris teaches taking a circular beam and transforming it into a square or rectangular beam (paragraph [0095]) reads upon this limitation since within this scenario, selected radiant energy of the circular beam that is not within the two dimensional pattern of a square or rectangle is being rejected. 
Continuing, Burris teaches amalgamating, by the first radiant energy while the energy beam dwells on a first section, all granules of a granular material that correspond to a first portion (paragraph [0070]; [0078]). 
With respect to the feature of “the second radiant energy has a maximum intensity that is below a maximum intensity of the first radiant energy” the examiner notes that Burris teaches the second radiant energy being used to anneal the then amalgamated portion to relieve imparted stresses from the amalgamation process (paragraph [0072]). Thus, the second radiant energy clearly would be insufficient to amalgamate any granules of the granular material, of which the examiner as analogous to the maximum intensity of the second radiant energy being below the maximum intensity of the first radiant energy, as doing so would obviate the intended purpose of the second radiant energy. Additionally in support of the aforementioned assertion, Burris teaches the second radiant energy being at a temperature below the point at which amalgamation would begin (paragraph [0078]).
With respect to the feature of “changing, during the directing of the second radiant energy, an attenuation of the second radiant energy”, Burris teaches that Block S120 can project a second radiant energy of which can be modulated for the increase or decrease in power density, power distribution, and/or scanning speed (paragraph [0078]). Thus, since the accepted definition of attenuating with respect to energy discharge is essentially reducing its powder, the aforementioned teachings of Burris are considered to read upon this limitation. 
However, Burris does not teach lowering, while the energy beam dwells on the first section, the rate at which the first portion cools after the amalgamating by directing a second radiant energy of the energy beam at a first portion. In addition, Burris does not teach the dwelling comprising holding the energy beam motionless on each section for a selected interval of time. 
Benda teaches a method and apparatus for multiple beam laser sintering (Abstract). Benda teaches an apparatus comprising a first radiant energy source intended to amalgamate granular material (column 4, lines 57-61) and a second radiant energy source having a maximum intensity that is lower than the maximum intensity of the first radiant energy source (column 5, lines 27-40). Benda teaches lowering the rate at which the first portion cools after the amalgamating (column 5, lines 35-40) by directing a second radiant energy of the energy beam at a first portion (Figure 11; column 9, lines 38-44). Benda teaches this feature, in part, reduces the tendency for the fused material to “ball-up” or “agglomerate” as the powder is being sintered (column 5, lines 38-40). 
Buller teaches a three-dimensional printing apparatus using granular material (abstract). Buller teaches dwelling comprising holding an energy beam motionless on a section for a selected interval of time (paragraphs [0011], [0014], [0019]-[0020]). Buller teaches this feature, in part, facilitates the generation of 3D objected with a reduced degree of deformation (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burris with the concepts of Benda, and Buller with the motivation of reducing the tendency for fused material to “ball-up” or “agglomerate” as the powder is being sintered and to reduce deformation of the printed part. 
Regarding Claim 12, Burris teaches the amalgamating comprising heating, by the first radiant energy, all granules of the granular material that correspond to the first portion to at least a melting point thereof (paragraphs [0070], [0073], and [0076]). 
Regarding Claim 13, Burris teaches after the amalgamating, letting the material that corresponds to a first portion cool below the melting point (paragraph [0076]). Burris teaches that the various radiant energies are used to first fuse and to then anneal material (paragraph [0076]). Thus, material cannot be annealed if the temperature has not cooled below the point at which it had been previously fused or melted. 
Regarding Claim 14, Burris teaches the second radiant energy being insufficient to melt the material (paragraph [0078]). 
Regarding Claim 15, Burris teaches generating, by a diode array, the energy beam (paragraphs [0019], and [0040]). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of Benda (U.S. Patent No. 5,508,489, previously cited), and Buller (U.S. 2017/0165754, relying on the provisional date of 12/10/2015) as applied to Claim 11 above, and further in view of Huang (U.S. 2016/0184925, previously cited). 

Regarding Claim 16, Burris in view of Benda and Buller are relied upon for the reasons given above in addressing Claim 11. However, Burris, Benda, nor Buller explicitly teach directing the second radiant energy through an energy patterning unit
Huang teaches a composite beam generator and powder amalgamating methods (abstract). Huang teaches a composite beam generator comprising an energy regulator by polarization regulator or energy attenuator and other optical elements, including beam splitters (reflective and transmissive) and lenses (transmissive), to split, alter, and recombine a laser beam, and thereby regulate [partially mask by a transmissive and reflective light valve] the energy magnitude of the beam applied to the powder (paragraphs [0059]-[0063]; Figure 7). These features of Huang are considered by the examiner to read upon the limitation of an “energy patterning unit”. Further, Huang teaches that regulating the energy magnitude of the second output beam, the transverse energy distribution of the composite beam can be controlled according to practical requirement (paragraph [0059]). Thus, Huang teaches directing a second radiant energy through an energy patterning unit. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burris in view of Benda and Buller with the concepts of Huang with the motivation of controlling the second radiant energy according to the practical requirements of the process. 
Regarding Claim 17, Burris in view of Benda and Buller are relied upon for the reasons given above in addressing Claim 11. However, Burris, Benda, nor Buller explicitly teach changing an attenuation of the second radiant energy, during the directing of the second radiant energy, comprising increasing a masking produced by an energy patterning unit
Huang teaches dynamically regulating the composite energy beam and a second beam [second radiant energy] regulating the temperature of the melted powder to decrease gradually (paragraph [0050]), i.e., Huang teaches changing an attenuation of the second radiant energy, during the directing of the second radiant energy. 
Huang does not explicitly teaches this as a result of “increasing a masking produced by the energy patterning unit”, however the examiner points out that Huang does teach a composite beam generator comprising an energy regulator by polarization regulator or energy attenuator and other optical elements, including beam splitters (reflective and transmissive) and lenses (transmissive), to split, alter, and recombine a laser beam, and thereby regulate [partially mask by a transmissive and reflective light valve] the energy magnitude of the beam applied to the powder (paragraphs [0059]-[0063]; Figure 7). These features of Huang are considered by the examiner to read upon the limitation of an “energy patterning unit”.
Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-5, 7-9, and 21 under 35 U.S.C. § 102(a)(1) over Burris (U.S. 2014/0271328) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Buller (U.S. 2017/0165754, relying on the provisional date of 12/10/2015).
Applicant argues that Burris teaches scanning of an energy beam and that it is factually inaccurate to assert that Burris must inherently have sequential dwelling for material fusion to occur. The examiner disagrees and points out that a scanned laser will still dwell sequentially upon a material and thus cause fusion. The examiner points to Illston (U.S. 2014/0034626). Illston teaches an additive manufacturing method (abstract). Illston teaches the concept of a laser of which is being scanned and yet still being sequentially dwelled for a selected interval of time (paragraph [0024]).

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735